1/09/DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 09 January 2020 has been entered.  After entry of the amendment claims 1-13 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is vague and indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  The attempt to claim a process 
Claim 12 is vague and indefinite as the limitation “to be coated” is not a positive claim limitation as this claim does not recite that the electronic component is coated with the composition.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed to “A use of”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Specification No. EP 1,044,942 A1.
The reference teaches, in paragraph [0018], a hardenable composition comprising 100 parts by mass of an acid metal phosphate, from 80 to 200 parts by mass of its hardener, and from 0.1 to 10 parts by mass of urea, a step of combining 100 parts by mass of the hardenable composition and from 5 to 100 parts by mass of an inorganic reinforcing material which is utilized to obtain a molding material.  Examples of the acid metal phosphate include a metal phosphate having at least one hydroxyl group bonded to a phosphorus atom and is a general term for a metal primary phosphate (a metal dihydrogenphosphate), a metal sesquiphosphate and a metal secondary phosphate (a metal hydrogenphosphate).  As a metal primary phosphate, aluminum primary phosphate, magnesium primary phosphate or zinc primary phosphate is, for example, preferably employed (paragraph [0034]).  Examples of the hardener include a metal compound such as a metal hydroxide, a basic metal oxide, a complex oxide containing a basic metal oxide as a component, or a hydrated metal chloride.  The metal hydroxide may, for example, aluminum oxide, magnesium oxide, zinc oxide or calcium oxide or may be aluminum hydroxide, calcium hydroxide or magnesium hydroxide (paragraphs [0037]-[0038]).  The inorganic reinforcing material includes inorganic fibers or whiskers such as glass fibers, ceramic fibers or carbon fibers (paragraph [0048]).  Further according to paragraph various additives may be incorporated to the hardenable composition in an attempt to reduce the cost or the weight of the inorganic molded product or in order to impart a design feature to the molded product. Such additives may, for example, be light weight aggregates, fillers, or pigments. The light weight aggregates may, for example, be shirasu balloons, glass balloons or pearlite. The fillers may, for example, be silica sand composed mainly of acidic oxide, fumed silica, glass powder or clay. The pigments may, for example, be titanium oxide, zinc oxide, phthalocyanine, iron oxide red or mapico. These materials may be optionally selected for use and may be used in suitable amounts depending upon the particular purpose (paragraph [0056]).
The instant claims are obvious over the reference.
As for claim 1, the reference teaches that aluminum primary phosphate, magnesium primary phosphate or zinc primary phosphate may be utilized and these are examples of dihydrogen phosphates thus meeting component (a).  The hardener which may be aluminum oxide, magnesium oxide, zinc oxide or calcium oxide or aluminum hydroxide, calcium hydroxide or magnesium hydroxide meets component (b).  The reinforcing material which may be glass fibers meets component (c).  As for component (d) while the reference does not recite the specific types of urea compounds it does teach the use of urea and thus it would be obvious to utilize any type of urea material without producing any unexpected results as applicant has not shown that the use of a particular urea compound produces unexpected results.  As for the amount of components, the reference teaches amounts that overlap the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 2, the reference teaches that aluminum primary phosphate, magnesium primary phosphate or zinc primary phosphate may be utilized and these are examples of dihydrogen phosphates.
As for claim 3, the reference teaches magnesium oxide and calcium oxide.
As for claim 5, while the reference does not recite the specific type of urea compounds it does teach the use of urea and thus it would be obvious to utilize any type of urea material without producing any unexpected results as applicant has not shown that the use of a particular urea compound produces unexpected results.
As for claim 6, the reference teaches a single-component mixture.
As for claim 7, the reference teaches that the composition may be mixed with water.
As for claim 8, the reference teaches that the amount of water is adjusted to be from 5% to 10% (paragraph [0057]) and this amounts falls within the claimed range.
As for claim 9, the reference teaches in paragraph [0057], third step that the addition of water is not required.

Allowable Subject Matter
Claims 4, 10-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most pertinent art found, fails to teach or render obvious the claimed limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367.  The examiner can normally be reached on Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
March 29, 2021